UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2185



FRANK A. BALCAR,

                                              Plaintiff - Appellant,

          versus


BELL & ASSOCIATES LLC; HARRY F. BELL, JR., AIC
Attorney; WILLIAM L. BANDS, AIC Attorney;
AVEMCO INSURANCE COMPANY; A. CHURCHEY, West
Virginia Resident Agent; CAROLE HARTMAN, West
Virginia Resident Agent; JOHN WATSON; GREGG A.
PIKE; RICHARD BOESCHEN; STEVEN M. HOMENDA;
GENE SCHEIL; RICHARD HOMEL, AIC Managing
General Agents; JAMES NELSON, AIC Vice
President; JOHN DOES, 1 thru 20 as they may
appear; THOMAS OFFUTT, AIC Assistant Vice
President - Legal,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-02-2-5)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Frank A. Balcar, Appellant Pro Se. William L. Bands, BELL & BANDS,
P.L.L.C., Charleston, West Virginia; Charles M. Love, III, Michael
John Halaiko, BOWLES, RICE, MCDAVID, GRAFF & LOVE, P.L.L.C.,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frank A. Balcar appeals the district court’s orders denying

his motion to remand, granting Defendants’ motion to dismiss, and

striking Balcar’s response to Defendants’ response to his motion

for summary judgment.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.       See Balcar v. Bell & Assoc. L.L.C., No. CA-02-2-5

(N.D.W. Va. Sept. 4 & 10, 2002).              Although we deny Appellees’

motion for fees and costs, we caution Balcar that future appeals

attempting to litigate the same issues adjudicated in this case may

result in sanctions.          We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented    in   the

materials     before    the    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        2